DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/13/2022 has been entered. Claims 19-33, 53, 60-68, 91-120, and 130-144 are cancelled. Claims 145-152 are newly added. Claims 1-18, 34-52, 54-59, 69-90, 121-129, and 145-152 are pending in this instant application and are currently under examination.

Priority
This application is a CON of PCT/US2018/023857 filed on 03/22/2018, which claims benefit of US Provisional Application No. 62/475,094 filed on 03/22/2017.

Election/Restrictions
Claims 1-18, 34-52, 54-59, 121, 123, and 125-129 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 12/31/2020 and 03/23/2022 are withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-18, 34-52, 54-59, 69-90, 121-129, and 145-152 are currently under examination.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 44, 58, and 120-129, as set forth on page 3 of the Non-Final Rejection mailed on 03/23/2022, is withdrawn in view of amended claims.
The objection of claims 2-18, 34-43, 45-52, 54-57, and 59, as set forth on page 4 of the Non-Final Rejection mailed on 03/23/2022, is withdrawn in view of amended base claim 1. Claims 2-18, 34-43, 45-52, 54-57, and 59 depend from claim 1.
The rejection of claim 126 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 03/23/2022, is withdrawn in view of amended claim 126.

New (necessitated by amendment) Claim Objections
Claims 69-72, 77-85, and 89 are objected to because of the following informalities: In claim 69, insert the missing word “pharmaceutical” immediately before the recitation “composition of claim 44” (line 2); and change the incorrect recitation “need of such treatment” (line 3) to “need thereof”. In claim 70, insert the missing comma “,” immediately before the recitation “wherein”. In claims 71 and 72, change the incorrect recitation with missing comma “wherein the composition” (line 1 of claims 71 and 72) to “, wherein the pharmaceutical composition”. In claim 77, change the incorrect recitation “HA drug” (line 1) to “HA-drug hydrogel”; and replace the incorrect recitations from steps (a) to (d) with “(a) providing a plurality of hyaluronic acid polymers 2A; (b) providing a plurality of hyaluronic acid polymers 2B, wherein the 2A and 2B are capable of reacting with each other to form a covalent bond; (c) coupling at least one drug to the 2B; and (d) cross-linking the 2A and 2B via L4 to form the cross-linked HA-drug hydrogel conjugate; wherein the drug is coupled only to the 2B”. in claim 78, change the incorrect recitation “the first hyaluronic acid” (lines 1 to 2) to “the 2B”. In claim 79, insert the missing comma “,” immediately before the recitation “wherein” (line 1); and change the incorrect recitations “linker and purified” (line 2) and “the first hyaluronic acid” (line 3) to “linker, followed by purification” and “the 2B”, respectively. In claim 80, insert the missing comma “,” immediately before the recitation “wherein” (line 1); change the incorrect recitation “the first hyaluronic acid is of formula Xlla” (line 2) to “the 2B has formula (XIIa):”; replace the unbracketed label “XIIa” (next to the chemical structure) with “(XIIa)”; change the incorrect recitation “wherein the group of formula Xlla is substituted with” (line 3 from the end of the claim) to “wherein a free group of formula (XIIa) is linked to”; and replace the incorrect recitation “defined herein” (last line) to “defined in claim 77”. In claim 81, insert the missing comma “,” immediately before the recitation “wherein” (line 1); and insert the missing word “independently” immediately after the recitation “are” (line 3). In claim 82, insert the missing comma “,” immediately before the recitation “wherein” (line 1); change the incorrect recitation “linker is of the formula Vlla(i):” (lines 1 to 2) to “linker has the formula (VIIa):”; replace the incorrect and unbracketed label “VIIa(i)” (next to the chemical structure) with “(VIIa)”; and change the incorrect recitation “asterisk represents” (2nd line from the end of the claim) to “asterisk is”. In claim 83, insert the missing comma “,” immediately before the recitation “wherein” (line 1); change the incorrect recitation “an optionally spacer L4, is of the formula VIic:” (line 2) to “spacer L4 has the formula (VIIc):”; replace the unbracketed label “VIIc” (next to the chemical structure) with “(VIIc)”; change the incorrect recitation “represents” (lines 5 and 7) to “is”; replace the incorrect recitation “a drug” (lines 5 to 6) with “the drug”; and change the incorrect recitation “the first hyaluronic acid; and L4 is an optionally biodegradable spacer” (lines 7 to 8) to “the 2B”. In claims 84 and 85, change the incorrect recitation with missing comma “wherein the cross-linker” (line 1 of claims 84 and 85) to “, wherein the L4”. In claim 89, insert the missing word “wherein” immediately after the recitation “claim 88,”. Appropriate correction is required.
Claims 86-88 and 90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New necessitated by amendment)/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-76, 122, and 124 are or remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting an ocular disorder or a disorder associated with pathological angiogenesis in a subject, does not reasonably provide enablement for treating an ocular disorder or a disorder associated with pathological angiogenesis in a subject. The term “treating” is defined “As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology... include, but are not limited to, preventing occurrence or recurrence of disease” in the specification (p. 39/182, [217]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 70-76 depend from claim 69.
Applicants claim a composition for treating (encompassing preventing) a disorder associated with pathological angiogenesis in a subject recited in claims 69, 122, and 124. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed composition for treating (encompassing preventing) a disorder associated with pathological angiogenesis in a subject as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a disorder associated with pathological angiogenesis in a subject by the composition. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for treating an ocular indication, the method comprising administering a therapeutic amount of a solution of the pharmaceutical composition of claim 44 to a subject in need thereof (claim 69); the pharmaceutical composition of claim 44, wherein the composition is used in the manufacture of a medicament for treating a disorder associated with pathological angiogenesis in a subject (claim 122); and the pharmaceutical composition of claim 44, wherein the composition is used in treating a disorder associated with pathological angiogenesis in a subject (claim 124), which depend from claim 1 reciting “Drug is a therapeutic agent” and thus encompassing therapeutic peptide.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of an ocular disorder or a disorder associated with pathological angiogenesis in a subject using the instantly claimed composition. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method or composition comprising claimed HA-drug hydrogel conjugate can prevent an ocular disorder or a disorder associated with pathological angiogenesis in a subject. Kadereit et al. (WO2016/193371, published on December 8, 2016 and filed on June 2, 2016, hereinafter referred to as Kadereit ‘371, also listed in IDS filed on 11/25/2020) disclosed that Figure 4 shows the blood glucose concentration relative to the baseline versus time after one injection at various doses of HA-GLP-1/Glucagon agonist conjugate with Seq. ID 26 (Exendin-4). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (page 109/145, lines 23-30; 110/145, lines 1-15; page 138/145, Figure 4).
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method or composition is effective for preventing an ocular disorder or a disorder associated with pathological angiogenesis in a subject as recited in the claim. The exemplary embodiments of the Specification merely present: (i) Example 7F Cross-linked HA RabFab gel Tolerability Study in Rabbit; (ii) Example 7G Cross-linked HA G6.31 AARR gel Tolerability Study m Cynomolgus Macaques; and (iii) Example 8: Exemplary optimized anti-VEGF antibodies for use in the antibody conjugates (p. 178/182 to 182/182).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method or composition. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any composition can be used to prevent an ocular disorder or a disorder associated with pathological angiogenesis in a subject.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of an ocular disorder or a disorder associated with pathological angiogenesis in a subject, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Applicant’s Arguments/Remarks filed on 07/13/2022 have been fully considered. Applicant argued “Office has also indicated that there is no limiting definition of "prevention" in the specification. Applicant notes, however, that this is addressed in paragraph 217 of the specification (describing the definition of "treatment"), which indicates that the conjugates or compositions of the invention can be used to delay development of a disease or to slow the progression of a disease… Kadereit deals with conjugates of GLP-1/glucagon which are suitable for the treatment of diabetes and metabolic syndrome. Thus, Kadereit is unrelated to diseases associated with pathological angiogenesis” (p. 24/26, para. 3; p. 25/26, para. 2).
In response, these arguments are found not persuasive because of the following reasons. Diabetic disorder was claimed in dependent claims, and thus was encompassed by the argued “diseases associated with pathological angiogenesis”. To overcome the scope of enablement issue, Applicant may change the recitation “treating a disorder” (line 2 of claims 122 and 124) to “slowing progression of a disorder”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 70-72 and 76 depend from claim 69. 
Claims 69 and 73-75 recite “ocular indication” and thus the scope of ocular indication to be treated is not clear.
Regarding claim 73, the phrase “including” or “e.g.” (interpreted here as "such as") renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 73 recites “(including focal, non-center DME and diffuse, center-involved DME),” (line 3), “(including proliferative DR (PDR), non-proliferative DR (NPDR), and high-altitude DR),” (lines 4 to 5), “(including central (CRVO) and branched (BRVO) forms), CNV (including myopic CNV),” (lines 6 to 7), “(including infectious conjunctivitis and non-infectious (e.g., allergic) conjunctivitis),” (lines 15 to 16), and “(including infectious and non-infectious uveitis),” (lines 16 to 17).
The term “associated with” (two places in lines 7 to 8 of claim 73) is a relative term which renders the claim indefinite. The term “associated with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Taken together, Applicant is advised to change the recitation “ocular indication” (line 1 of claims 69 and 73-75) to “ocular disorder”; and to replace the entire recitation immediately following the “wherein” (line 1) of claim 73 to the corresponding recitation immediately following the “wherein” (line 1) of claim 126.

Conclusion
Claims 1-18, 34-52, 54-59, 121, 123, 125-129, and 145-152 are allowable. Claims 69-90, 122, and 124 are objected or rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623